Sherwood, Judge,
delivered the opinion of the court.
The Common Pleas Court of Caldwell County was created by an act of the General Assembly, which went into effect Óct. 1st, 1870 (Sess. Acts 1870,209). The law of its organization provides, that causes shall be taken by appeal or writ of error from that Court to the Circuit Court of Caldwell County. This provision it was perfectly competent for the legislature to insert, and is not at all obnoxious to the charge of unconstitutionality at the present time, nor was it at the period of its enactment.. (Our views on this subject are more fully expressed in the case of Ross vs. Murphy, ante p. 372.) It follows, that this court has no cognizance of this appeal, and that the same must be dismissed.
Judge Tories dissents.
The other judges concur